Superior Court
                                            of the
                                    State of Delaware

Jan R. Jurden                                                  New Castle County Courthouse
President Judge                                                500 North King Street, Suite 10400
                                                               Wilmington, Delaware 19801-3733
                                                               Telephone (302) 255-0665


                                      March 8, 2016

Christopher S. Marques, Esq.                                 Edmund D. Lyons, Jr., Esq.
Department of Justice                                        The Lyons Law Firm
State Office Building                                        1526 Gilpin Avenue
820 N. French Street                                         P.O. Box 579
Wilmington, DE 19801                                         Wilmington, DE 19899

RE: State of Delaware v. Scott J. Kuhlman, ID# 1509018073

Dear Counsel:

       This letter follows the suppression hearing held on February 19, 2016.

       By way of background, on September 24, 2015, police responded to a call
about an unresponsive subject in a truck in a lane of travel on Route 4 near Stanton
Liquors. When the police arrived on the scene, the Defendant was being placed
into an ambulance. The Defendant told the police he had six beers and got drunk.
At Christiana Hospital, Defendant told the police he had six beers, got drunk, and
fell asleep in his vehicle. The police sought and obtained a warrant to draw the
Defendant’s blood.

      At issue is whether the police employed the proper process to obtain the
warrant to have the Defendant’s blood drawn. 1

      After carefully considering the testimony and arguments presented at the
suppression hearing, the Court finds that the police followed the appropriate
procedure for obtaining a warrant to have Defendant’s blood drawn. 2 The Court
1
  Defendant filed several other motions but withdrew all but this one during the suppression
hearing. See D.I. 10, 12, 20, 24, 29, 37.
2
  11 Del. C. § 2306 (“The application or complaint for a search warrant shall be in writing,
signed by the complainant and verified by oath or affirmation.”); Mason v. State, 534 A.2d 242
(Del. 1987); State v. Lambert, 2015 WL 3897810 (Del. Super. 2015). Since the suppression
finds no constitutional infirmity in the process.

      Consequently, the Motion to Suppress is DENIED.                      Trial remains as
scheduled on March 10, 2016.

       IT IS SO ORDERED.

                                            Very truly yours,

                                            /s/Jan R/ Jurden

                                            Jan R. Jurden
                                            President Judge

JRJ:mls

cc:    Prothonotary




hearing, JP Court 11 has located the original warrant that is at issue. D.I. 38. The Court finds
Corporal Hom’s testimony credible, and is satisfied that the process Corporal Hom testified that
he followed to obtain the warrant comports with 11 Del. C. § 2306. The Court is satisfied that
the application for the warrant was signed prior to the issuance of the warrant. Contra Lambert,
2015 WL 3897810, at *5 (“Here, 11 Del. C. § 2306’s requirement that the application for the
warrant be ‘signed by the complainant’ was unquestionably not met prior to the issuance of the
warrant. An application, in natural order, must precede the granting of an application.”).
                                               2